Citation Nr: 0024914	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  98-18 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral pes planus 
with swollen ankles.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from September 1984 to May 
1985.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to service connection 
for bilateral pes planus with swollen ankles.


FINDINGS OF FACT

1.  The veteran's disability from pes planus existed prior to 
his active military service.

2.  The veteran's disability from pes planus did not increase 
during his active military service.


CONCLUSION OF LAW

The claim of entitlement to service connection for pes planus 
is not well grounded.  38 U.S.C.A. §§ 101(16), 1110, 5107 
(West 1991); 38 C.F.R. § 3.303, 3.304, 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. § 311(West 1991); 38 C.F.R. § 3.304(b) (1999).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1996).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veteran's claim of entitlement to service connection for 
bilateral pes planus disorder is not well grounded.  Although 
the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this error was not prejudicial to 
the claimant.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(deciding that the remedy for the Board's deciding on the 
merits a claim that is not well grounded should be 
affirmance, on the basis of nonprejudicial error).  While the 
RO denied service connection on the merits, the Board 
concludes that denying the claim because the claim is not 
well grounded is not prejudicial to the appellant, as the 
appellant's arguments concerning the merits of the claim 
included, at least by inference, the argument that sufficient 
evidence to establish a well-grounded claim is of record.  
Therefore, the Board finds that it is not necessary to remand 
the matter for the issuance of a supplemental statement of 
the case concerning whether or not the claim is well 
grounded.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92) at 7-10.

Where a claim is not well grounded it is incomplete, and the 
Department of Veterans Affairs (VA) is obliged under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application.  Robinette v. Brown, 
8 Vet. App. 69, 77-80 (1995).  In this case, the RO informed 
the appellant of the necessary evidence in the claims form he 
completed, in the notice of its September 1997 rating, and in 
the statement of the case and supplemental statement of the 
case.  The discussion below informs the veteran of the types 
of evidence lacking, and which he should submit for a well-
grounded claim.  Unlike the situation in Robinette, in this 
case the veteran has not advised VA of the existence of any 
particular evidence which, if obtained, would render his 
claim well-grounded.

In this case, although the veteran's bilateral pes planus was 
not noted when he was initially examined in June 1984, 
accepted and enrolled in service, the record contains clear 
and unmistakable evidence that the veteran's pes planus 
existed prior to his entry into service.  During a recruit 
screening physical examination conducted just three days 
after the veteran enrolled in service, an examiner noted a 
diagnosis of pes planus.  The foot disorder was diagnosed 
again just two months after his entry into service when, in 
November 1984, the veteran complained of ankle pain.  An 
examiner noted an impression of +3 bilateral pes planus.  In 
a February 1985 orthopedic consultation referral, an examiner 
noted that the foot problem had existed prior to service.  On 
the report of the veteran's medical examination for 
separation from service conducted in March 1985, an examiner 
noted that the veteran had severe pes planus which existed 
prior to his enlistment.  Based on all of the foregoing 
evidence, the Board finds that the veteran had pes planus 
prior to his active service.

The remaining question is whether the record contains 
competent medical evidence that the veteran's disability from 
pes planus worsened during his active military service.  A 
preexisting disease or injury will be considered to have been 
aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306(a) 
(1999).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (1999).

The Board finds that the record contains no competent medical 
evidence which indicates that the veteran's disability from 
pes planus increased during his active military service.  In 
fact, there is no medical evidence which indicates the degree 
of disability prior to service or subsequent to service.  The 
veteran's own assertions that he had an increase in his 
disability during his active service are afforded no 
probative weight in the absence of evidence that he has the 
expertise to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In the absence of 
competent medical evidence indicating aggravation of pes 
planus during active service, the Board concludes that the 
claim is not well grounded.

ORDER

Service connection for pes planus is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

